DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the term 'both end surfaces' lacks antecedent basis in the claim.  For examination purposes examiner will treat the claim as if it states, "the projection having a first side and a second side each with an end surface.".  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2011-086722A to Chika.
In re claim 1, Chika discloses a heat sink comprising:
a base plate (base plate (2)); and
at least one fin (fins (3)) secured to the base plate; wherein
the base plate has at least one through hole (insertion holes (4)) that extends in a first direction parallel to the surface of the base plate (the through hole is rectangular in shape the first direction is parallel to the long side of the rectangle as seen in figure 1), wherein
the at least one fin has a projection (connection portion (5)) inserted into the at least one through hole, and wherein,
in a second direction that is parallel to the surface of the base plate (the second direction being parallel to the short sides of the rectangular through hole) and is perpendicular to the first direction, the projection having a first side and a second side each side having an end surface, wherein both end surfaces of the projection are in contact with inner wall surfaces of the at least one through hole entirely in a third direction which is parallel to a thickness direction of the base plate (see figures 2a and 2b).

In re claim 2, Chika discloses the apparatus as described above including:
the at least one through hole includes a plurality of through holes (see figure 1), and the at least one fin includes a plurality of fins (see figure 1), wherein 
the plurality of through hole are arranged in a rectangular array shape in the first direction and the second direction (see figure 1), and wherein
the plurality of fins are arranged in the second direction (fins are arranged in both a first and second direction, however the fins are adjacent to each other in the second direction as seen in figure 1).

In re claim 7, Chika discloses a method of manufacturing a heat sink, the method comprising:
preparing a base plate (base plate (2)) having at least one through hole (insertion holes (4)) extending in a first direction parallel to a surface of the base plate (the through hole is rectangular in shape the first direction is parallel to the long side of the rectangle as seen in figure 1);
preparing at least one fin (fins (3)) having a projection to be inserted into the at least one through hole;
performing temporary assembly of the at least one fin and the base plate with each other by inserting the projection into the at least one through hole (the initial insertion of the fin insertion portion (5) into the insertion hole (5) is the temporary assembly of the at least one fin and the base plate);
bringing a first end surface located on a first side of the projection and a second end surface of the projection into contact with an inner wall surface of the at least one through hole entirely in a third direction parallel to the thickness direction of the base plate by compressing the base plate in a second direction that is parallel to the surface of the base plate and is perpendicular to the first direction. [0026]

In re claim 8, Chika discloses the method as described above including
	the at least one through hole includes a plurality of through holes (see figure 1), and the at least one fin includes a plurality of fins (see figure 1), wherein 
the plurality of through hole are arranged in a rectangular array shape in the first direction and the second direction (see figure 1), and wherein
the plurality of fins are arranged in the second direction (fins are arranged in both a first and second direction, however the fins are adjacent to each other in the second direction as seen in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2011-086722A to Chika in view of U.S. PG-Pub 2018/006225 to You et al.
	Chika discloses the apparatus and method as described above.  Chika however fails to disclose the plurality of through holes being formed in a first group that includes holes disposed outermost and adjacent to one another in the first direction or second direction and a second group that includes through holes disposed in a central portion and adjacent to one another in the first or second direction, wherein in the second direction a mass of the base plate per unit area of the surface of the base plate is smaller in a portion between the through holes included in the second group than a portion between through holes in the first group (claims 3 and 9).   Wherein the second through holes has a smaller opening area than an opening of the plurality of through holes form in an inner side of a rectangular array formed by four of the plurality of through holes of the base plate (claims 4 and 10).
	However, You discloses a similar apparatus utilizing a plurality of fins, wherein in an array a plurality of cooling fins may have an increased thickness at a particular region (central region in this case) compared to a thickness of fins located at a side region as such change to the fins allows more efficient transfer of heat in a system that could for instance see a local increase of temperature or heat accumulation if the changes in fin thickness weren’t present. [0030]
	Therefore, one having ordinary skill in the art at the effective filing date would have found it obvious to modify the apparatus disclosed by Chika to include the varied thickness of fins as taught by You in order to obtain desired heat transfer characteristics including but not limited to preventing heat accumulation and local increases of temperature.
	Please note the combination of Chika in view of You results in an apparatus that results in some fins having smaller opening areas of through holes (claims 4 and 10) as well as creating a mass of the base plate per area of the surface of the base plate is smaller in a portion between the through holes in the second group (IE the thicker central located fins require bigger through holes which means the is less mass between the fins) than the mass of the base plate per unit area of the surface between fins of the first group (the thinner fins have larger spaces between the fins given the smaller through holes required for the fins).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,622,382 to Gasse et al in view of Japanese Patent Publication JP 2011-086722a to Chika.
	Chika discloses a transmission device comprising:
	a housing (at the very least the device being employed within a power module for an electric vehicle makes the exterior of the vehicle itself a casing although examiner asserts likely the power module itself includes a housing to protect the electronic components [col 8, lines 51-60]) that houses a board (the heat sink device is used with a printed circuit board per column 1 lines 25-31); and
	a heat-generating component provided over the board (the computer chips of the pcb generate heat); and
	a heat sink.
	Gasse however fails to disclose the heat sink specifically described by claim 1.
	Chika however describes the heat sink of claim 1 as described above.  Chika discloses such heat sink structure allows the fin element and the heating element to come into direct contact with each other thus creating a larger heat dissipation effect. [0023]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Gasse to include a heat sink as taught by Chika because the heat sink of Chika improves the heat dissipation effects due to the direct contact between the heat source and the fins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #10,058,010 to Totani et al., U.S. PG-Pub 2016/0225691 to Sanda et al., U.S. Patent #5,562,146 to Harmon et al., U.S. Patent #6,085,830 to Mashiko et al., U.S. Patent #6,244,332 to Geskin et al., U.S. Patent #6,554,060 to Noda et al., U.S. Patent #6,722,419 to Lee, U.S. Patent #7,254,888 to Chu et al. all disclose apparatuses with similar structures and components..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649